Citation Nr: 1803486	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  08-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee impairment with status-post cruciate ligament tear. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee sprain. 

3.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hip and thigh.

4.  Entitlement to a rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) and a mood disorder.

5.  Entitlement to an effective date prior to March 16, 2006, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1986 to November 1995.    

This matter comes before the Board of Veterans' Appeals (Board) from March 2007, October 2007, and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In August 2013, the Veteran testified before the undersigned at a Central Office hearing.  A transcript of that hearing is of record.  

In December 2016, the Board remanded the Veteran's claims.  The first reason for remand was to conduct VA hip and knee examinations that comply with the requirements of Correia.  The second reason was to issue an SOC for the Veteran's claims of entitlement to a rating in excess of 50 percent for PTSD and an earlier effective date for the grant of service connection for PTSD.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

A remand is required to schedule new examinations for the knees and right hip.  In July 2017, the VA conducted knee and hip examinations that comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  Regarding whether functional ability of the knees and right hip are limited with flare-ups, these examinations contain the following identical assessment: "It is not possible without resorting to mere speculation to estimate either loss of [range of motion] or describe loss of function, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  Because the July 2017 examiner did not consider the Veteran's lay statements in assessing functional loss during flare-ups, the examinations are inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  New VA examinations are required.  

A remand is also required so that the RO can issue a statement of the case (SOC) regarding the Veteran's claims of entitlement to a rating higher than 50 percent for PTSD and a mood disorder and entitlement to an effective date prior to March 16, 2006, for the grant of service connection for PTSD.  

In April 2015, the RO issued a supplemental statement of the case (SSOC) for the Veteran's hip and knee claims and issued a rating decision regarding the Veteran's PTSD claims.  In May 2015, the Veteran filed a statement in support of claim, in which he expressed disagreement with all issues listed in the April 2015 SSOC and the April 2015 rating decision.  This filing was not a proper VA Form 9 or Notice of Disagreement (NOD).  Nevertheless, all issues were certified to the Board.  In December 2016, the Board remanded the Veteran's PTSD claims for issuance of an SOC.  

In a September 2017 VA memorandum, the RO stated that it could not send the Veteran an SOC unless he provided an NOD to the April 2015 rating decision on VA Form 21-0958.  The RO indicated that this form must be submitted "within one year of the date of the decision notice we sent you on the decision(s) you are intending to appeal."  

However, there is no indication that the RO provided the Veteran a copy of the form NOD before the Veteran filed his May 2015 statement in support of claim.  See 38 C.F.R. § 20.201 (2017).  Thus the Board finds that this statement constituted a valid notice of disagreement.  Furthermore, the Board cannot procedurally bar the Veteran's PTSD claims because the Veteran and his representative have placed reliance on inclusion of these claims in the present appeal since May 2015.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("If VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says.").  In addition, the Board's prior request for the issuance of a SOC constitutes a prior order that must be carried out pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, based on all of the foregoing, the issuance of a SOC is required with respect to the issue of entitlement to a rating higher than 50 percent for service-connected PTSD and a mood disorder, and entitlement to an effective date prior to March 16, 2006, for the grant of service connection for PTSD.  

VA treatment records to July 17, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 18, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from July 18, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Provide the Veteran with a statement of the case addressing the issue of entitlement to a rating higher than 50 percent for service-connected PTSD and a mood disorder, and entitlement to an effective date prior to March 16, 2006, for the grant of service connection for PTSD.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied

3. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and severity of the Veteran's service-connected left knee disorder, right knee disorder, and right hip disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

The examiner should determine whether the Veteran' knee and hip disorders are manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also request the Veteran identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on the Veteran's range of motion, the examiner should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

